BEA, J.,
concurring.
I separately concur to state that, in my view, this court’s remand does not eliminate the opportunity for the IJ to conclude that the timing of the marriage here (ie., Singh married Jenkins almost 6 months after deportation proceedings commenced), may provide substantial evidence for the IJ to make an adverse credibility determination with respect to Singh’s asylum petition. The IJ could infer from the timing of the marriage that Singh entered into the fraudulent marriage because he had doubts as to the merits of his case, and did not expect his asylum claim to succeed, and not because he was fleeing persecution. Cf Section 5 of the Immigration Marriage Fraud Amendments of 1986, 8 U.S.C. §§ 1154(h) & 1255(e) (presumption that an alien who marries an American citizen during deportation or exclusion proceedings entered into a fraudulent marriage and requiring such alien to reside outside the United States for two years before the INS may consider adjustment in the alien’s immigration status).